DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lin et al. (U.S 2020/0133077) (submitted by Applicant from IDS filed on 06/21/2021).
As to claim 1, Lin et al. disclose in Fig. 1 an organic light-emitting diode display substrate, comprising a light-emitting layer (“backlight module BL” comprising “light guide plate” 114 having “light emitting elements” LE1, LE2, LE3) (Fig. 1, para. [0021]-[0022]), a light modulation layer (“light modulating layer” 1042) (Fig. 1, para. [0020], [0021], [0023]), and a color conversion layer (“light converting element” LCE1, LCE2, or LCE3) (Fig. 1, para. [0020], [0021], [0023]-[0026]), wherein the light-emitting layer (“backlight module BL” comprising “light guide plate” 114) is configured to emit a first color light (Fig. 1, para. [0022], [0024]-[0025]), the light modulation layer (“light modulating layer” 1042) and the color conversion layer (“light converting element” LCE1, LCE2, or LCE3) are arranged on different light-exiting paths of the light-emitting layer (“backlight module BL” comprising “light guide plate” 114) (Fig. 1), the color conversion layer (“light converting element” LCE1, LCE2, or LCE3) is configured to convert the first color light (“first light”, para. [0054]) into a second color light (“second light”, para. [0054]) and a third color light (e.g., “blue light”/“blue light region”, para. [0054]) (Fig. 1, para. [0023],[0028], [0040], [0042], [0044] [0049], [0054]), and the light modulation layer is configured to modulate an emergent direction (“V direction”, Fig. 1) of the first color light (“first light”, para. [0054]) (Fig. 1, para. [0024], [0049]-[0050], [0054]).
As to claim 2, as applied to claim 1 above, Lin et al. disclose in Fig. 1 all claimed limitations including the limitation wherein the light-emitting layer (“backlight module BL” comprising “light guide plate” 114 having “light emitting elements” LE1, LE2, LE3) comprises a first light-emitting unit (“light emitting element” LE1), a second light-emitting unit (“light emitting element” LE2), and a third light-emitting unit (“light emitting element” LE3) that are periodically arranged on a driving substrate (“substrate” 100 comprising “transistors, signal lines, scan lines, data lines”, para. [0020]) and emit the first color light (“first light”, para. [0054]) (Fig. 1, para. [0022], [0024]-[0025]), the light modulation layer (“light modulating layer” 1042) comprises a first light modulation unit (see a first region of “light modulating layer” 1042 corresponding to “light converting element” LCE1, Fig. 1) and a second light modulation unit (see a second region of “light modulating layer” 1042 corresponding to “light converting element” LCE2, Fig. 1) that are arranged on a light-exiting path of the first light-emitting unit (“light emitting element” LE1) and modulate the emergent direction of the first color light (“first light”, para. [0054]), and the color conversion layer (“light converting element” LCE1, LCE2, or LCE3) comprises a second color conversion unit (“light converting element” LCE2) that is arranged on a light-exiting path of the second light-emitting unit (“light emitting element” LE2) and converts the first color light (“first light”, para. [0054]) into the second color light (“second light”, para. [0054]) and the third color conversion unit (“light converting element” LCE3) that is arranged on a light-exiting path of the third light-emitting unit (“light emitting element” LE3) and converts the  first color light (“first light”, para. [0054]) into the third color light (e.g., “blue light”/“blue light region”, para. [0054]) (Fig. 1, para. [0023],[0028], [0040], [0042], [0044] [0049], [0054]). 
As to claim 3, as applied to claims 1 and 2 above, Lin et al. disclose in Fig. 1 all claimed limitations including the limitation wherein the second color conversion unit (“light converting element” LCE2) and the third color conversion unit (“light converting element” LCE3) are arranged on a protective layer (“substrate” 102, para. [0020]) covering the light-emitting layer  (“backlight module BL” comprising “light guide plate” 114 having “light emitting elements” LE1, LE2, LE3), and wherein an orthogonal projection of the second color conversion unit (“light converting element” LCE2) on the driving substrate (“substrate” 100) at least partially overlaps with an orthogonal projection of the second light-emitting unit (“light emitting element” LE2) on the driving substrate (“substrate” 100), an orthogonal projection of the third color conversion unit (“light converting element” LCE3) on the driving substrate (“substrate” 100) at least partially overlaps with an orthogonal projection of the third light-emitting unit (“light emitting element” LE3) on the driving substrate (“substrate” 100), the second light modulation unit (see a second region of “light modulating layer” 1042 corresponding to “light converting element” LCE2) is arranged on an overcoat (“second substrate” 102 may include “transparent substrates” and one of the “transparent substrates” can be an overcoat, para. [0020]) covering the second color conversion unit (“light converting element” LCE2) and the third color conversion unit (“light converting element” LCE3) (Fig. 1, para. [0020]), and an orthogonal projection of the second light modulation unit (see a second region of “light modulating layer” 1042 corresponding to “light converting element” LCE2) on the driving substrate (“substrate” 100) at least partially overlaps with an orthogonal projection of the first light-emitting unit (“light emitting element” LE1) on the driving substrate (“substrate” 100) (Fig. 1).
As to claim 4, as applied to claims 1 and 2 above, Lin et al. disclose in Fig. 1 all claimed limitations including the organic light-emitting diode display substrate further comprising a second filter unit and a third filter unit (“color filter layer”, para. [0025]) arranged on light-exiting paths of the second color conversion unit (“light converting element” LCE2) and the third color conversion unit (“light converting element” LCE3), respectively (Fig. 1, para. [0025]).
As to claim 5, as applied to claim 1 above, Lin et al. disclose in Fig. 1 all claimed limitations including the limitation wherein first color light is blue light (the first color light can be blue, para. [0022]-[0023], [0042], [0044]), and the color conversion layer is a quantum dot conversion layer (para. [0025]-[0028]).
As to claim 6, as applied to claim 1 above, Lin et al. disclose in Fig. 1 all claimed limitations including a display device (10) comprising the organic light-emitting diode display substrate (“a TFT substrate”/”substrate SU” including “organic light emitting diodes (OLED)”) (Figs. 1, 7-8, para. [0050]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 7-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (U.S 2020/0133077) (submitted by Applicant from IDS filed on 06/21/2021) in view of KIM et al. (U.S. 2017/0176834) (submitted by Applicant from IDS filed on 06/21/2021). 
As to claim 7, Lin et al. disclose in Fig. 1 an organic light-emitting diode display substrate, comprising a light-emitting layer (“backlight module BL” comprising “light guide plate” 114 having “light emitting elements” LE1, LE2, LE3) (Fig. 1, para. [0021]-[0022]), a light modulation layer (“light modulating layer” 1042) (Fig. 1, para. [0020], [0021], [0023]), and a color conversion layer (“light converting element” LCE1, LCE2, or LCE3) (Fig. 1, para. [0020], [0021], [0023]-[0026]), wherein the light-emitting layer (“backlight module BL” comprising “light guide plate” 114) is configured to emit a first color light (Fig. 1, para. [0022], [0024]-[0025]), the light modulation layer (“light modulating layer” 1042) and the color conversion layer (“light converting element” LCE1, LCE2, or LCE3) are arranged on different light-exiting paths of the light-emitting layer (“backlight module BL” comprising “light guide plate” 114) (Fig. 1), the color conversion layer (“light converting element” LCE1, LCE2, or LCE3) is configured to convert the first color light (“first light”, para. [0054]) into a second color light (“second light”, para. [0054]) and a third color light (e.g., “blue light”/“blue light region”, para. [0054]) (Fig. 1, para. [0023],[0028], [0040], [0042], [0044] [0049], [0054]), and the light modulation layer is configured to modulate an emergent direction (“V direction”, Fig. 1) of the first color light (“first light”, para. [0054]) (Fig. 1, para. [0024], [0049]-[0050], [0054]), wherein the light-emitting layer (“backlight module BL” comprising “light guide plate” 114 having “light emitting elements” LE1, LE2, LE3) comprises a first light-emitting unit (“light emitting element” LE1), a second light-emitting unit (“light emitting element” LE2), and a third light-emitting unit (“light emitting element” LE3) that are periodically arranged on a driving substrate (“substrate” 100 comprising “transistors, signal lines, scan lines, data lines”, para. [0020]) and emit the first color light (“first light”, para. [0054]) (Fig. 1, para. [0022], [0024]-[0025]), the light modulation layer (“light modulating layer” 1042) comprises a first light modulation unit (see a first region of “light modulating layer” 1042 corresponding to “light converting element” LCE1, Fig. 1) that is arranged on a light-exiting path of the first light-emitting unit (“light emitting element” LE1) and modulate the emergent direction of the first color light (“first light”, para. [0054]), and the color conversion layer (“light converting element” LCE1, LCE2, or LCE3) comprises a second color conversion unit (“light converting element” LCE2) that is arranged on a light-exiting path of the second light-emitting unit (“light emitting element” LE2) and converts the first color light (“first light”, para. [0054]) into the second color light (“second light”, para. [0054]) and the third color conversion unit (“light converting element” LCE3) that is arranged on a light-exiting path of the third light-emitting unit (“light emitting element” LE3) and converts the  first color light (“first light”, para. [0054]) into the third color light (e.g., “blue light”/“blue light region”, para. [0054]) (Fig. 1, para. [0023],[0028], [0040], [0042], [0044] [0049], [0054]), and wherein the first light modulation unit (see a first region of “light modulating layer” 1042 corresponding to “light converting element” LCE1) is a laminated structure comprising 2 to 5 modulation layers (see each modulation layers/regions between 1041 in Fig. 1), each of the plurality of modulation layers (see each modulation layers/regions between 1041 in Fig. 1) comprising a matrix layer (1042) and microparticles (see microparticles in layer 1042) distributed in the matrix layer (1042), a refractive index of the matrix layer (1042) being different from a refractive index of the microparticles (see microparticles in layer 1042) (see Fig. 1, para. [0020], [0021]). 
Lin et al. do not disclose the first light modulation unit is a laminated structure comprising a plurality of modulation layers that are stacked sequentially.
KIM et al. disclose in Figs. 3A-3B a device having the first light modulation unit (“light modulating unit” 30) is a laminated structure comprising a plurality of modulation layers that are stacked sequentially (Figs. 3A-3B, para. [0025]-[0028]).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify reference of Lin et al. by having the light modulation unit which is a laminated structure comprising a plurality of modulation layers that are stacked sequentially as taught by KIM et al. in order to provide redundancy, increase the operating lifetime, low leakage inductance, and improve high light efficiency for the device. 
As to claim 8, as applied to claim 7 above, Lin et al. and KIM et al. disclose all claimed limitations including the limitation wherein the first light modulation unit (see a first region of “light modulating layer” 1042 corresponding to “light converting element” LCE1) , the second color conversion unit (“light converting element” LCE2), and the third color conversion unit (“light converting element” LCE3) are arranged on a protective layer (“substrate” 102, para. [0020] in Lin et al.) covering the light-emitting layer (“backlight module BL” comprising “light guide plate” 114 having “light emitting elements” LE1, LE2, LE3) (Fig. 1, para. [0020]), and wherein an orthogonal projection of the first light modulation unit (see a first region of “light modulating layer” 1042 corresponding to “light converting element” LCE1) on the driving substrate (“substrate” 100 comprising “transistors, signal lines, scan lines, data lines”, para. [0020]) at least partially overlaps with an orthogonal projection of the first light-emitting unit (“light emitting element” LE1) on the driving substrate (“substrate” 100 comprising “transistors, signal lines, scan lines, data lines”, para. [0020]), an orthogonal projection of the second color conversion unit (“light converting element” LCE2) on the driving substrate (“substrate” 100) at least partially overlaps with an orthogonal projection of the second light-emitting unit (“light emitting element” LE2) on the driving substrate (“substrate” 100), and an orthogonal projection of the third color conversion unit (“light converting element” LCE3) on the driving substrate (“substrate” 100) at least partially overlaps with an orthogonal projection of the third light-emitting unit (“light emitting element” LE3) on the driving substrate (“substrate” 100) (see Fig. 1 in Lin et al.).
As to claim 9, as applied to claim 7 above, Lin et al. and KIM et al.disclose all claimed limitations including the limitation wherein the first light modulation unit (see a first region of “light modulating layer” 1042 corresponding to “light converting element” LCE1, Fig. 1, in Lin et al.), the second color conversion unit (“light converting element” LCE2), and the third color conversion unit (“light converting element” LCE3) are arranged on a cover plate (“substrate” 102, para. [0020]) (Fig. 1, para. [0020]), and wherein an orthogonal projection of the first light modulation unit (see a first region of “light modulating layer” 1042 corresponding to “light converting element” LCE1) on the driving substrate (“substrate” 100) at least partially overlaps with an orthogonal projection of the first light-emitting unit (“light emitting element” LE1)on the driving substrate (“substrate” 100), an orthogonal projection of the second color conversion unit (“light converting element” LCE2) on the driving substrate (“substrate” 100) at least partially overlaps with an orthogonal projection of the second light-emitting unit (“light emitting element” LE2)on the driving substrate (“substrate” 100), and an orthogonal projection of the third color conversion unit (“light converting element” LCE3) on the driving substrate (“substrate” 100) at least partially overlaps with an orthogonal projection of the third light-emitting unit (“light emitting element” LE3) on the driving substrate (“substrate” 100) (see Fig. 1 n Lin et al.). 
As to claim 10, as applied to claim 7 above, Lin et al. and KIM et al. disclose all claimed limitations including the limitation wherein the first light modulation unit (see a first region of “light modulating layer” 1042 corresponding to “light converting element” LCE1, Fig. 1, in Lin et al.) is a single layer structure comprising a matrix layer and microparticles (see microparticles in layer 1042, Fig. 1) distributed in the matrix layer, a refractive index of the matrix layer being different from a refractive index of the microparticles (see microparticles in layer 1042, Fig. 1) (Fig. 1, para. [0020] in Lin et al.).
As to claim 12, as applied to claim 7 above, Lin et al. and KIM et al. disclose all claimed limitations including the limitation wherein the first light-emitting unit (“light emitting element” LE1, Fig. 1, in Lin et al.), the second light-emitting unit (“light emitting element” LE2), and the third light-emitting unit (“light emitting element” LE3) each comprise a first electrode (EL1), an organic material functional layer (“organic light emitting material”, para. [0051]), and a second electrode (EL2), one of the first electrode (EL1) and the second electrode (EL2) is a reflective electrode and the other is a transflective electrode, and the organic material functional layers (“organic light emitting material”, para. [0051]) of the first light-emitting unit (“light emitting element” LE1), the second light-emitting unit (“light emitting element” LE2), and the third light-emitting unit (“light emitting element” LE3) are an integrated structure (Figs. 1 & 7-8, para. [0050]-[0051] in Lin et al.).
As to claims 11 and 13, as applied to claims 7, 10, and 12, Lin et al. and KIM et al. disclose all claimed limitations including the limitation wherein the reflective electrode (EL1/EL2, Fig. 1, in Lin et al.) comprises a reflective layer and a transmissive layer that are stacked (para. [0030]), a material of the transflective electrode comprises an elementary substance of a metal element (para. [0050]-[0051] in Lin et al.) or an alloy thereof.
Lin et al. in view of KIM et al. do not disclose the matrix layer has a thickness of 1 µm to 50 µm, the microparticles have an equivalent diameter of 0.025 µm to 5 µm, and a volume ratio of the microparticles to the matrix layer is 1:20 to 1:1.25; and a thickness of the transflective electrode is 8 nm to 20 nm.  However, it would have been obvious to one of ordinary skill in the art to use the teaching of Lin et al. with KIM et al. in the range (1 µm to 50 µm for a thickness of the matrix layer; 0.025 µm to 5 µm for an equivalent diameter of the microparticles; 1:20 to 1:1.25 for a volume ratio of the microparticles to the matrix layer; and 8 nm to 20 nm for a thickness of the transflective electrode) as claimed, because it has been held that where the general conditions of the claims are disclosed in the prior art, it is not inventive to discover the optimum or workable range by routine experimentation.  See In re Aller, 220 F.2d 454, 105 USPQ 233, 235 (CCPA 1955); Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. Denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980); MPEP 2144.05. There is no evidence indicating the thickness range of the matrix layer, the equivalent diameter range of the microparticles, the volume ratio range of the microparticles to the matrix layer, and the thickness range of the transflective electrode are critical. Where patentability is aid to be based upon particular chosen dimensions or upon another variable recited in a claim, the Applicant must show that the chosen dimensions are critical. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
As to claim 14, as applied to claim 7 above, Lin et al. and KIM et al. disclose all claimed limitations including the limitation wherein first color light is blue light (the first color light can be blue, para. [0022]-[0023], [0042], [0044] in Lin et al.), and the color conversion layer is a quantum dot conversion layer (para. [0025]-[0028] in Lin et al.).
As to claim 15, as applied to claim 7 above, Lin et al. and KIM et al. disclose all claimed limitations including a display device (10, Fig. 1) comprising the organic light-emitting diode display substrate (“a TFT substrate”/”substrate SU” including “organic light emitting diodes (OLED)”) (Figs. 1, 7-8, para. [0050] in Lin et al.).


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 11,107,864. Although the claims at issue are not identical, they are not patentably distinct from each other because all the limitations recited in claims 1-15 of the present invention are recited within claims 1-12 of U.S. Patent No. 11,107,864. 


       Contact Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH Y TRAN whose telephone number is (571)272-2110.  The examiner can normally be reached on M-F, 10am-10pm (flex) (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571)270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Thanh Y. Tran/Primary Examiner, Art Unit 2817                                                                                                                                                                                                        September 2, 2022